Citation Nr: 1402339	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-44 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disorder other than PTSD.

4.  Entitlement to an evaluation in excess of 10 percent for a right tibia disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening claims of service connection for fibromyalgia and PTSD and denied an increased evaluation for her right tibia disability.  

The Board will also address a separate service connection claim for a psychiatric disorder other than PTSD in order to comply with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim of service connection for PTSD is a claim for any psychiatric disorder.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

(By the decision below, the claims of service connection for fibromyalgia and PTSD are reopened, and those reopened claims, as well as the other claims on appeal are addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  In a July 2006 rating decision, claims of service connection for fibromyalgia and PTSD were denied; while the Veteran submitted a timely notice of disagreement, she did not perfect an appeal by submitting a timely substantive appeal following the issuance of a February 2007 statement of the case.  

2.  New evidence that tends to substantiate the claims of service connection for fibromyalgia and PTSD has been received since the 2006 denial.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of service connection for fibromyalgia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen a claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is timely filed, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Fibromyalgia

In the July 2006 rating decision, service connection for fibromyalgia was denied because there was no evidence that it was diagnosed in service and there was no evidence that it was diagnosed within a year of service to compensable degree.  The Veteran submitted a timely notice of disagreement in September 2006; a statement of the case was issued in February 2007, and she submitted a VA Form 9 in January 2008.  The VA Form 9 was not timely submitted, and the RO informed the Veteran of that fact in a March 2008 letter.  Consequently, the July 2006 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for fibromyalgia.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since July 2006, the Veteran has asserted in her January 2009 claim that her fibromyalgia is due to the right tibia injury in service.  Alternatively, she asserted that her right tibia disability caused her fibromyalgia.  She also indicated that it is not possible for her to demonstrate a diagnosis of fibromyalgia in the 1980s because it was not a recognized disorder at that time.  She further stated in her testimony that her fibromyalgia was due to her military experiences, particularly her claimed stress incidents (i.e., that fibromyalgia was due to emotional stress suffered during service).

The Board finds that the above-referenced evidence constitutes new and material evidence.  This is so because it relates directly to the question of whether the Veteran has fibromyalgia due to service or to a service-connected disability.  The evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.

PTSD

Likewise, the Board notes that the Veteran's PTSD claim was denied in the July 2006 rating decision and was the subject of the February 2007 statement of the case.  As discussed above, the July 2006 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for PTSD.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the July 2006 rating decision, PTSD was denied because the Veteran failed to describe or report information regarding purported stressors in service, and there was no evidence the claimed condition existed at that time.  

Since July 2006, Vet Center and VA treatment records have been associated with the claims file, which records demonstrate that the Veteran is thought to have PTSD that is linked to an alleged in-service sexual trauma or military sexual trauma (MST).  In those files, a lengthy description of sexual and verbal harassment, as well as at least one sexual assault is noted.  The Board notes that the Veteran additionally testified as to a sexual assault and sexual harassment and general harassment during basic training by at least three sergeants.  She even asserted that a VA doctor raped her, but later testified that she accepted 300 dollars in exchange for that sexual encounter, which was subsequently a repeated practice thereafter for however long she saw that doctor.  

Accordingly, the Board finds that the above-referenced evidence constitutes new and material evidence, as it relates directly to the question of whether the Veteran's current psychiatric issues, noted as PTSD among other things, is related to a sexual assault and other sexual and verbal harassment during her short period of military service.  The evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for fibromyalgia is reopened, and to that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of service connection for PTSD is reopened, and to that limited extent, the appeal of this issue is granted.


REMAND

With respect to the Veteran's right tibia disability, the Board notes that her last VA examination of that disability was in January 2010.  Given the length of time, and the Veteran's statements that she felt that her examination did not reflect the full extent of her disability, the Board finds that a remand of that issue is necessary in order to afford her another VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

As for the fibromyalgia claim, the Board notes that the Veteran has asserted in her January 2010 claim that such was secondary to an existing condition.  At this time, no medical opinion with regards to secondary service connection has been obtained and such is necessary in order to properly adjudicate the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regard to the psychiatric issues, which includes PTSD, the Board finds that a VA examination is necessary in this case in order to obtain nexus opinions and to clarify what, if any, psychiatric disorders are in fact present.  See Id.

In light of this, the Board notes that the Veteran has asserted that she was physically assaulted by her drill sergeant during basic training when he flipped her bed over while she was sleeping and then threw two lockers on top of her, pinning her under the bed.  She relates that her right tibia disability stemmed from the assault.  

The Veteran's service treatment records, however, indicate that her right tibia fracture in service was the result of falling down some stairs and then stepping into a hole and twisting her right leg while marching, both incidents occurring on the same day.  After treatment, marching and other physical activities in basic training aggravated the healing process of her fracture, prolonging her pain and eventually leading to her discharge from service due to poor attitude and lack of motivation, according to her service personnel records.  There is no mention of the physical assault at that time, and there is no further corroborating evidence that a physical assault occurred of the type and nature claimed by the Veteran.  

The Veteran has also claimed that that same drill sergeant (Sergeant M.) who flipped her bed over sexually assaulted her on the firing range, and that she was the victim of regular sexual and verbal harassment by Sergeant M., another drill sergeant (Sergeant W.), and that a third sergeant (Sergeant J.), who initially told the other two to stop harassing the Veteran before telling her that he was interested in her and even seeking her out after she had switched platoons when she was "new started" in basic training following the expiration of her physical profile for her right tibia injury.  

Finally, the Board notes that the record reflects that the Veteran filed for Social Security Administration (SSA) benefits.  In a congressional inquiry status letter to her Congressman, the Veteran indicated that she was awarded SSA benefits.  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to all the claims on appeal at this time.  Thus, a remand is necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

The Veteran also testified that she had ongoing treatment at the Redwood Vet Center and with VA; the most recent records in the claims file for those sources of treatment are December 2009 and September 2010, respectively.  The Board notes that there appear to be outstanding Vet Center and VA treatment records, so a remand is necessary in order to obtain those records.  Additionally, the Veteran should be asked for any information regarding any private treatment she may have received that is not of record and those records, if such are identified, should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice with respect to her psychiatric, fibromyalgia, and right tibia claims.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and should additionally include the appropriate notice for PTSD sexual assault claims under 38 C.F.R. § 3.304 and claims of secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain any relevant VA treatment records from the San Francisco or Oakland VA Medical Centers, the Eureka CBOC, or any other VA medical facility that may have treated the Veteran, since September 2010 and associate those documents with the claims file.

3.  Obtain any treatment records from the Eureka or Redwoods Vet Centers since December 2009 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that she may have had for her psychiatric, fibromyalgia and right tibia disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

5.  Obtain from the Social Security Administration, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  

6.  Schedule the Veteran for a VA examination to determine the current severity of her right tibia disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file, if it is determined that the right tibia disability affects function of any joint, the VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  

The examiner should also specifically indicate whether the Veteran has nonunion or malunion of the right tibia.  If malunion is noted, the examiner should additionally state whether the Veteran's right knee or ankle has a slight, moderate or marked disability as a result of the malunion of her right tibia.  

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  

The examiner should also inquire as to the Veteran's current employment status, and if she is unemployed, should also state whether the Veteran's right tibia disability precludes her from obtaining and maintaining substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether the Veteran has fibromyalgia and whether it is related to service or to a service-connected disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to indicate whether the Veteran has a diagnosis of fibromyalgia.  

The examiner is then asked to opine whether any pain disorder found, including fibromyalgia, more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service, to include as a result of a fall down some stairs or twisting her right leg in a hole while marching that resulted in a right tibia stress fracture in service.  

The examiner should additionally discuss whether the Veteran's fibromyalgia is the result of the physical stresses of performing basic training, such as marching, etc.  The examiner should also discuss whether any emotional stress that she may have suffered in service resulted in a pain disorder/fibromyalgia.

The examiner should then opine whether the Veteran's service-connected right tibia disability more likely, less likely or at least as likely as not caused the Veteran's fibromyalgia/pain disorder.  During the above discussions, the examiner should specifically discuss post-service back/sciatica injury as a possible etiology of the Veteran's fibromyalgia/pain disorder.

The examiner should also opine whether the Veteran's service-connected right tibia disability has aggravated (i.e., permanently worsen beyond the normal progression of that disease) her fibromyalgia.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination with a psychiatrist who has not previously seen the Veteran to determine whether any current psychiatric disorder is related to military service or to her service-connected right tibia disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  The examiner should specifically list all psychiatric disorders found in the VA or Vet Center treatment records.  The examiner should then indicate whether such disorders are present, and if not, whether those disorders have resolved or whether such were mis-diagnosed or inappropriately diagnosed previously in the record.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include any anxiety or depressive disorders or PTSD.  The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.

The examiner should determine whether circumstantial evidence identified in the service personnel records, including the June 1983 report that she "lacked motivation" and had a "poor attitude" tend to corroborate an alleged sexual assault or prolonged history of verbal and sexual harassment.  The examiner should discuss how the Veteran's story in her statements and testimony indicate that she initially did not want to leave the military when given a chance, and that her poor attitude and lack of motivation in the service personnel records were attributed to her prolonged right tibia pain.  The examiner should also identify the medical reasons for accepting or rejecting the Veteran's reports of stressful in-service incidents, especially in light of her testimony that she received payment after service for sexual activities with a VA doctor.

For each psychiatric disorder found other than PTSD, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any allegations of the above-claimed stressors deemed to be credible and corroborated.

The examiner should also opine as to whether each diagnosed disability more likely, less likely, or at least as likely as not is caused or made chronically worse by the Veteran's service-connected right tibia disability.

All opinions must be accompanied by a clear rationale.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, to include PTSD, and fibromyalgia, and the claim for an increased evaluation for a right tibia disorder.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


